   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )       CRIMINAL ACTION NO.
        v.                            )          2:18cr116-MHT
                                      )               (WO)
MARTIN J. CONNORS and                 )
RANDALL M. DAVIS                      )


                         OPINION AND ORDER

    This cause is before the court on the joint motion

to continue filed by defendants Martin J. Connors and

Randall M. Davis.        For the reasons set forth below, the

court finds that jury selection and trial, now set for

April    8,    2019,    should   be    continued     pursuant    to   18

U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited    by   the     requirements    of   the   Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”       §     3161(h)(7)(A).               In    granting    such     a

continuance,       the    court         may     consider,    among    other

factors, whether the failure to grant the continuance

would     “result        in        a     miscarriage        of    justice,”

§ 3161(h)(7)(B)(i),           or       “would   deny   counsel     for    the

defendant ... reasonable time necessary for effective

preparation, taking into account the exercise of due

diligence.”       § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the


                                         2
interest of the public, Connors, and Davis in a speedy

trial.    Both Connors and Davis have been approved by

the U.S. Attorney’s Office to participate in pre-trial

diversion, but they state that they need more time to

finalize the necessary paperwork. Accordingly, because

the current trial date does not provide sufficient time

for   Connors   and   Davis   to    finalize   their   pre-trial

diversion agreements--much less prepare adequately for

trial should they need to--a continuance is warranted

and necessary.

      The court understands that the government does not

object to a continuance.

                              ***

      Accordingly, it is ORDERED as follows:

      (1) The joint motion to continuance (doc. no. 228)

of defendants Martin J. Connors and Randall M. Davis,

is granted.

      (2) The jury selection and trial for defendants

Connors and Davis, now set for April 8, 2019, are reset

                               3
for May 20, 2019, at 10:00 a.m., in Courtroom 2FMJ of

the   Frank   M.   Johnson   Jr.   United   States   Courthouse

Complex, One Church Street, Montgomery, Alabama.

      DONE, this the 29th day of March, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                               4
